DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 26, 2021 has been entered.

Status of the Claims
	Claims 1-10 are pending wherein claims 1 and 8 are amended, claims 9-10 are new and claim 8 is withdrawn from consideration. 


Status of Previous Rejections
	The previous rejection of claims 1-3 and 5-6 under 35 U.S.C. 103 as being unpatentable over Kirchheiner et al. (US 2005/0129567) is withdrawn in view of the Applicant’s amendment to claim 1. The previous rejection of claims 1-6 under 35 U.S.C. 103 as being unpatentable over Hirata et al. (US 2012/0288400) is withdrawn in view of the Applicant’s amendment to claim 1. The previous rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Hirata et al. (US 2012/0288400), and further in 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto et al. (US 2008/0166258). 
In regard to claim 1, Tanimoto et al. (‘258) discloses nickel base alloys having compositions relative to that of the instant invention as set forth below (abstract, [0022-0030] and [0047-0061]). 
Element
Instant Claim
(mass percent)
Tanimoto et al. (‘258)
(weight percent)
Overlap
Cr
15 – 25 
13 – 25 
15 – 25 
Co
8 – 15 
5 – 18 
8 – 15 
Mo
1 – less than 12
1.5 – 7 
1.5 – 7 
Ti
1.50 – 2.50
0.5 – 4 
1.5 – 2.5 
Al
1.00 – 2.00 
0.1 – 3 
1 – 2 
Nb
0.20 – 1.00 
0.3 – 6 
0.3 – 1 
C
0.001 – 0.10 
0 – 0.10 
0.001 – 0.10
P
10 – 200 ppm
0 – about 0.01 
10 – 100 ppm
B
30 – 250  ppm
0.001 – 0.02 
30 – 200 ppm
N
30 – 200 ppm
0 – 0.10 
30 – 200 ppm
Ni
Balance
Balance
Balance


The Examiner notes that the amounts of chromium, cobalt, molybdenum, titanium, aluminum, niobium, carbon, phosphorus, boron and nitrogen for the nickel base alloys disclosed by Tanimoto et al. (‘258) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 
With respect to the “consisting of” transitional language in claim 1, the Examiner notes that Tanimoto et al. (‘258) does not require the presence of elements in addition to those specified in the claim and therefore would read on this transitional phrase. MPEP 2111.03. 
In regard to claim 2, Tanimoto et al. (‘258) discloses up to about 0.01 weight percent phosphorus, which overlaps the range of 20 to 150 ppm phosphorus as claimed [0061]. MPEP 2144.05 I. 
With respect to the recitation “wherein the creep rupture time at 750⁰C and 333 MPa is 600 hours or more” in claim 5, Tanimoto et al. (‘258) discloses a substantially similar composition and therefore this property would be expected. MPEP 2112.01 I. 
With respect to the recitation “wherein the minimum creep rate at 750⁰C and 333 MPa is 1.5x10-5h-1 or less” in claim 6, Tanimoto et al. (‘258) discloses a substantially similar composition and therefore this property would be expected. MPEP 2112.01 I. 
In regard to claim 9, Tanimoto et al. (‘258) discloses 0.5 to 4.0 weight percent titanium, which encompasses the range of the instant invention [0055]. 
In regard to claim 10, Tanimoto et al. (‘258) discloses 0.1 to 3.0 weight percent aluminum, which encompasses the range of the instant invention [0055]. 
 
Claims 1-3, 5-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ueta et al. (US 2003/0164213). 
In regard to claim 1, Ueta et al. (‘213) discloses nickel base alloys having compositions relative to that of the instant invention as set forth below (abstract and [0013-0037]). 

Element
Instant Claim
(mass percent)
Ueta et al. (‘213)
(mass percent)
Overlap
Cr
15 – 25 
12 – 25 
15 – 25 
Co
8 – 15 
0 – 11 
8 – 11
Mo
1 – less than 12
0 – 5  
1 – 5 
Ti
1.50 – 2.50
1.5 – 3.5  
1.5 – 2.5 
Al
1.00 – 2.00 
0.7 – 2.5  
1 – 2 
Nb
0.20 – 1.00 
0.1 – 3  
0.2 – 1 
C
0.001 – 0.10 
0.01 – 0.15
0.01 – 0.10
P
10 – 200 ppm
0 – 0.2 
10 – 200 ppm
B
30 – 250  ppm
0.001 – 0.02 
30 – 200 ppm
N
30 – 200 ppm
0 – 0.01 
30 – 100 ppm
Ni
Balance
Balance
Balance


The Examiner notes that the amounts of chromium, cobalt, molybdenum, titanium, aluminum, niobium, carbon, phosphorus, boron and nitrogen for the nickel base alloys disclosed by Ueta et al. (‘213)  overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of chromium, cobalt, molybdenum, titanium, aluminum, niobium, carbon, phosphorus, boron and nitrogen from the amounts disclosed by Ueta et al. (‘213)  because Ueta et al. (‘213) discloses the same utility throughout the disclosed ranges. 
With respect to the “consisting of” transitional language in claim 1, the Examiner notes that Ueta et al. (‘213) does not require the presence of elements in addition to those specified in the claim and therefore would read on this transitional phrase. MPEP 2111.03. 
	With respect to the recitation “wherein the content of P is P: 20 to 150 ppm by mass” in claim 2, Ueta et al. (‘213) discloses 0 to 0.2 mass percent phosphorus, which encompasses the range of the instant invention [0031-0036]. 

	With respect to the recitation “wherein the creep rupture time at 750⁰C and 333 MPa is 600 hours or more” in claim 5, Ueta et al. (‘213) discloses a substantially similar composition (abstract and [0013-0037]) that is subject to solutioning and aging, which is a substantially similar process (Examples).Therefore, the claimed property would be expected. MPEP 2112.01 I. 
	With respect to the recitation “wherein the minimum creep rate at 750⁰C and 333 MPa is 1.5x10-5h-1 or less” in claim 6, Ueta et al. (‘213) discloses a substantially similar composition (abstract and [0013-0037]) that is subject to solutioning and aging, which is a substantially similar process (Examples).Therefore, the claimed property would be expected. MPEP 2112.01 I. 
	In regard to claim 7, Ueta et al. (‘213) discloses wherein the springs would be applicable in airplane engines (gas turbines) [0004]. 
	In regard to claim 9, Ueta et al. (‘213) discloses 1.5 to 3.5 mass percent titanium, which encompasses the range of the instant invention (abstract and [0020]). 
	In regard to claim 10, Ueta et al. (‘213) discloses 0.7 to 2.5 mass percent aluminum, which encompasses the range of the instant invention (abstract and [0021]). 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	In regard to claim 4, paragraphs [0034-0037] and Table 2 indicate that in order to achieve a grain boundary strengthened with precipitated carbides wherein the grain boundary is 85% or more is achieved the 

Response to Arguments
	Applicant’s arguments have been considered, but are moot in view of the new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JESSEE R ROE/Primary Examiner, Art Unit 1796